Citation Nr: 1429700	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen the decision which declared a forfeiture of all rights, claims, and benefits (except insurance benefits) under laws administered by VA.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The decedent in this matter had active duty from December 1941 to May 1942.  He died in a concentration camp in the Philippines in May 1942.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the RO that declined to reopen a final decision declaring forfeiture of eligibility for VA benefits, on the basis that new and material evidence had not been received.  The appellant timely appealed.

Lastly, in addition to reviewing the decedent's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1976 forfeiture decision, VA determined that the appellant had forfeited her right to VA benefits because she had submitted false and material evidence in support of a claim to restore VA benefits.  The appellant was notified of that decision, and did not appeal.  
2.  Evidence submitted since the November 1976 forfeiture decision, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for restoration of VA benefits.   


CONCLUSION OF LAW

The evidence received since the November 1976 decision declaring forfeiture of eligibility for VA benefits is not new and material; and the permanent bar to the appellant's receipt of VA benefits remains in effect.  38 U.S.C.A. §§ 5108, 6103(a) (West 2002); 38 C.F.R. § 3.156(a), 3.901(a) and (b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required for restoration of VA benefits that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for restoration of VA benefits depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A December 2010 letter notified the appellant that her previous claim for restoration of VA benefits had been denied because she had submitted false and fraudulent evidence to establish VA benefits, which permanently barred her from receiving benefits administered by VA.  VA advised the appellant that evidence was needed that would warrant revocation of the forfeiture decision declared against her.  VA advised the appellant of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told her what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The Board finds that no useful purpose would be served in remanding the matter for restoration of VA benefits for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that reasonably would be likely to assist the appellant in substantiating the claim for restoration of VA benefits.  38 U.S.C.A. § 5103A(a)(2).  

II.  Analysis

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 3503(a) (1975); 38 U.S.C.A. § 6103(a) (West 2002).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  Likewise, after September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by the VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentation of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.  

The Board finds no specific legal authority for applying, in this case, a standard to reopen other than the standard under 38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the interest of VA in protecting "the public from false or fraudulent claims" is adequately served by the application of the standard in 38 C.F.R. § 3.156(a).  Moreover, nothing in the VCAA is to be "construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. § 5103A(f) (West 2002)).  Accordingly, the Board will apply current applicable law.  

Historically, the appellant, as the decedent's widow, received death compensation from October 1944; and dependency and indemnity compensation (DIC) from September 1957, until VA payments were suspended in July 1962.
 
In February 1963, after enactment of the 1962 amendment to 38 U.S.C.A. § 101, VA determined that the appellant was not eligible to receive VA benefits as the unremarried widow of the Veteran, because evidence of record showed that she had lived with another man and held herself out as the wife of such other man in the community, after the death of the Veteran. 

Subsequently, in 1971 the appellant filed a claim to reinstate her benefits under Public Law No. 91-376, which amended the prior law by adding, in pertinent part, that, if a widow ceased living with another man and holding herself out openly to the public as his wife, the bar to granting her benefits as the widow of the Veteran would not apply.
  
In a September 1971 deposition, the appellant acknowledged having been explained the "forfeiture of rights due to fraud" provisions.  She alleged that the man she lived with before, F.C., had long since left her; and that the cause of their separation was his neglect in supporting her and their three children.  The appellant stated that she saw F.C. "every now and then" when he came to visit his children, and that he would stay for less than a day.  She also stated that F.C. preferred to court another woman.

In a November 1971 administrative decision, VA restored the appellant's benefits as a widow under provisions of Public Law No. 91-376.

Subsequently, based on an informant's letter showing that the husband and wife relationship of the appellant and F.C. was ongoing, a field investigation was initiated.  In a January 1976 deposition, the appellant alleged that she had sexual relations with F.C., but that they did not live as husband and wife.  She stated that she was informed that, to be entitled to restoration of VA benefits, she must not be living with any man in any form of marital relationship from the moment she filed her claim for restoration.  To the contrary, statements from a considerable number of people who were well acquainted with the appellant confirmed that her marital relationship with F.C. had continued before and after the date of her January 1971 claim for restoration of VA benefits.

In a May 1976 administrative decision, VA concluded that the appellant knowingly and with intention to secure benefits did furnish false and fraudulent evidence of unremarried widow status for purposes of having her benefits restored under provisions of Public Law No. 91-376.  That evidence was presented to the VA Director of Compensation and Pension Service, who issued a forfeiture decision in November 1976 based upon false and material evidence presented to VA in her claim; and evidence that her marital relationship with F.C. had been continuous until at least January 1976, when last investigated by VA.

Evidence of record at the time of the November 1976 forfeiture decision consisted of her claim for restoration of VA benefits, reports of field examinations, depositions of the appellant, depositions of acquaintances of the appellant, and an informer's letter.

Evidence submitted since November 1976 includes a January 1990 statement submitted by the appellant, wherein she contends that her relationship with F.C. "has long been terminated since on or about the month of August 1979" when he abandoned her due to frequent quarrelling and financial problems, and that her VA benefits should be restored.   Additional evidence submitted since November 1976 includes a death certificate for F.C., who died in February 2006; and statements from the appellant, admitting that her VA benefits were terminated due to her own fault, and requesting a pardon.

It appears that the appellant misunderstands the basis for the decision forfeiting her entitlement to VA benefits in 1976.  The forfeiture was not invoked because she was remarried or cohabiting per se, but because she had falsely told VA that she was neither married nor cohabiting in a marriage-like relationship, at a time when she filed a claim for restoration of VA benefits as the unremarried surviving spouse of the late Veteran.

None of the evidence submitted with the appellant's attempt to reopen the final decision declaring forfeiture of eligibility for VA benefits shows that she did not make the false statements, or that she did not commit the fraudulent acts 
documented above.  Therefore, the evidence is not new and material, and the final decision declaring forfeiture of eligibility for VA benefits is not reopened.


ORDER

New and material evidence has not been received; the claim to reopen the decision which declared a forfeiture of all rights, claims, and benefits (except insurance benefits) under laws administered by VA, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


